Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawing Objections
1.	The drawings are objected to because the drawings do not comply with 37 CFR 1.84.  For example, 37 CFR 1.84(p)(5) states: “Reference characters not mentioned in the description shall not appear in the drawings. Reference characters mentioned in the description must appear in the drawings.”  (Emphases added).   Here, the specification describes, e.g., “ FIGS. 7 and 8 show the attachment of the resin tread parts 34 to the body part 30” (Pub. No. US 20220106009 (Pub.’009) of this application at ¶ 100).  However, FIGS. 7-8 do not show the reference character “34.”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed feature(s) such as the plurality of circumferential grooves and/or the spiral groove of the spike portion in claim 19 (Pub.’009 at, e.g., ¶¶ 108, 115, 132, 137) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Specification Objections
1.	The disclosure is objected to because of the following informalities, inter alia, as follows:
a. Each claimed feature(s) such as the plurality of circumferential grooves and/or the spiral groove of the spike portion in claim 19 should be designated by a reference character.  Please see MPEP §§ 608.01(o) and (g); and
b. The specification, the drawings and/or the claims are inconsistent with each other. For example, the specification describes the pedal shaft receiving bore 40 in FIG. 5 (Pub.’009 ¶ 91); but FIG. 5 does not show the reference character “40.”  See 37 CFR 1.121(e) and 1.84(p)(5).  
Appropriate correction is required.
2.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Warnings
Applicant is advised that should, e.g., claim 22 be found allowable, claim 26 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation (BRI) using the plain meaning of the claim language in light of the specification as it would be understood by a person having ordinary skill in the art (PHOSITA).  The BRI of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181 (I), claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) The claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) The term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C) The term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14, 16-18 and 35-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a.	The term “load” in claims 1-14 is indefinite because it refers to an object that is variable.  See Ex parte Miyazaki, 89 USPQ2d 1207 (Bd. Pat. App. & Inter. 2008) (precedential) and Ex parte Brummer, 12 USPQ2d 1653 (Bd. Pat. App. & Inter. 1989) cited in MPEP § 2173.05(b).  As noted, the plain meaning (MPEP § 2111.01) of the term “load” is “anything put in or on something for conveyance or transportation” (emphasis added) as seen in, e.g., dictionary.com cited. Thus, the relationship of the claimed parts such as the pedal shaft, the pedal body, the load receiving part, the load receiving contact portion, etc. was not based on any known standard for sizing a bicycle pedal but on anything put in or on the pedal for transportation, and/or a rider of unspecified build.   Brummer, 12 USPQ2d at 1655.
b.	The term “load” in claims 1-14 and/or “force” in claim 11 is(are) indefinite because the claim or the specification provides no clear guidance as to what methodology is used to determine or calculate the load and/or the force.  See the terms such as “slope” in Dow Chem. Co. v. NOVA Chems. Corp., 115 USPQ2d 2024 (Fed. Cir. 2015); “molecular weight” in Teva, 789 F.3d at 1341, 1344-1345; “scored flexural strength” in nonprecedential Pacific Coast Building v. CertainTeed Gypsum Inc., Case No. 19-1524, Fed. Cir. 6/30/2020; and “passive link” in Infinity Computer Products, Inc. v. Oki Data Americas, Inc., Case No. 2020-1189, Fed. Cir. 2/10/2021.  
c.	The terms such as “a load receiving part” in claim 1, “a load receiving contact portion” in claim 2, and/or “a support portion” in claims 3 and 6-7 are indefinite because the claims and/or the specification provide no clear guidance as to how to locate or measure the claimed part and/or the claimed portions.  As noted, the plain meanings of “load” is “anything put in or on something for conveyance or transportation,” “support” is “to bear or hold up (a load, mass, structure, part, etc.)” and “force” is “a dynamic influence that changes a body from a state of rest to one of motion or changes its rate of motion.  The magnitude of the force is equal to the product of the mass of the body and its acceleration” as seen in common dictionaries such as dictionary.com cited.  In addition, the plain meaning of “part” is “a piece or segment of something such as an object, activity, or period of time, which combines with other pieces makes up the whole” and “portion” is “a part of a whole” as seen in common dictionaries such as Microsoft Bing.  Thus, the claimed load, force, support, part and/or portion would depend upon variables such as the thing(s) put in or on the pedal, the builds of the riders, the masses, the weights, the applied forces, the habits of positioning of the feet of different riders on the pedals, and/or the weights of the items carried on by the riders (e.g., the backpacks, helmets, etc.); and/or the unrestrained, subjective opinion/selection of a particular individual purported to be practicing the invention.  See, e.g., the term “toe,” “heel” and “radius of curvature” in nonprecedential Saso Golf, Inc. v. Nike, Inc., Case No. 2020-1456 (Fed. Circ. 2/10/2021) and cases cited regarding the terms “load” and “force” above.  
d.	The term “a distance” in claim 4 is a subjective term.  As noted, the plain meaning of the term “distance” is “the extent or amount of space between two things, points, lines, etc.” from common dictionaries such as dictionary.com. attached.  Therefore, under BRI, as shown in, e.g.,  Applicant’s FIGS. 5-6 and 26, there are numerous distances defined by two points extending from the load receiving part 32 and the contact portion 24.  It is unclear which particular distance within a full spectrum of possible distances defined by two points extending from the load receiving part 32 and the contact portion 24 is covered by the claims.  Whether a particular distance is covered by the claim would depend upon the unrestrained, subjective opinion/selection of a particular individual purported to be practicing the invention. Please see Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011); In re Packard, 110 USPQ2d 1785 (Fed. Cir. 2014); MPEP §§ 2173.02 and 2173.05(b)(IV).  
e.	The term “a tool-engagement portion” in claims 16 and 35 is a subjective term.  Under BRI, the meaning of the term "tool-engagement portion" would depend upon the unrestrained, subjective opinion or selection of a particular type of tool(s) among a variety of tools such as a hex wrench, torx wrench, screwdriver, nutdriver, hammer, socket, etc. selected by a particular individual purported to be practicing the invention for engagement with the claimed fastener or spike pin.  For example, as shown in FIGS. 17-18, if an operator selects a hammer as a tool to engage the top surface 80A, the top portion 80A would be interpretable as the “a tool-engagement portion.”  However, if the operator selects a wrench as the tool to turn the circumference surface 78A, the surface 78A is interpretable as the tool engagement portion. The claim is indefinite because the term “tool engagement portion” is dependent upon an object that is variable such as the type of tool(s) selected by the particular individual, the mode of using the selected tool(s), and/or the location of the engagement of the selected tool(s) with the fastener or spike pin.  See Saso Golf, Inc. v. Nike, Inc. supra and MPEP § 2173.05(b). 
f.	It is unclear whether the term that appears at least twice such as “a load” in lines 6 and 11 refers to the same load or different loads.  See double inclusion in MPEP § 2173.05(o).  
Prior Art Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 15, 20-21, 25, and claims 16, 18 and 35-36, as best understood, are rejected under
35 U.S.C. 102(a)(1) as being anticipated by Weagle (US 20090095122 corresponding to US
9,003,921 cited by Applicant).
	Claim 15
	Weagle teaches a bicycle pedal 10 comprising: 
a pedal shaft 2 having a rotational center axis; and 
a pedal body 1 rotatably supported by the pedal shaft 2 around the rotational center axis, the pedal body 1 including a body part 1 receiving the pedal shaft 2, and at least one resin tread part/platform 3 (¶¶ 13 and 23) attached to the body part 1 by at least one threaded fastener 4 (id. claims 4 and 10) that includes a threaded portion 8 (FIG. 5) screwed into a fixing hole (unnumbered in FIG. 1, ¶¶ 25-27, see Appendix 2 (Ap. 2)) in the body part 1 and a spike portion 12 that protrudes outwardly with respect to the resin tread part 3 (FIGS. 2A and 6, ¶¶ 12-13, 19, 21, 24).  
Claim 16
The at least one threaded fastener 4 includes a tool-engagement portion (defined by an end portion of Weagle’s blind hole 11 as seen in Ap. 2) located between the spike portion 12 and the threaded portion 18.
As noted, claim 16 does not narrowly claim the tool engagement portion defined by an exterior surface of the spike pin.  Therefore, Weagle’s tool engagement portion defined by an end portion of Weagle’s blind hole 11 “reads on” the claimed tool-engagement portion.  It is well settled that anticipation law requires distinction be made between invention described or taught and invention claimed. It does not require that the reference “teach” what subject patent application teaches, it is only necessary that the claim under attack, as construed by the Court, “read on” something disclosed in the reference, i.e., all limitations of the claim are found in reference, or are
“fully met” by it.  Kalman v. Kimberly Clark Corp., 218 USPQ 781, 789 (CAFC 1983).
Put differently, claim 1 and other claims below are anticipated by Weagle because each
and every element as set forth in the claim is found, either expressly or inherently described, in the single prior art reference Weagle.  Verdegaal Bros. v. Union Oil Co. of California, 814 F.2d 628, 631, 2 USPQ2d 1051, 1053 (Fed. Cir. 1987) cited in MPEP § 2131. On the other hand, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then, it meets the claim. In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963).  See also In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997); In re Danly, 120 USPQ 528 (CCPA 1959); Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987) and MPEP § 2114.  
Claim 18
Weagle’s tool engagement portion includes a first tool-engagement portion (Ap. 2) and a second tool-engagement portion (Ap. 2) arranged in a fastener axial direction (A-A in FIG. 5) with respect to a fastener axis (A-A) of the at least one threaded fastener 4, and the first tool-engagement portion (Ap. 2) and the second tool-engagement portion (Ap. 2) have a different profile (e.g., conical and cylindrical shapes as seen in FIG. 5) with respect to each other. 
Claim 20
Weagle’s at least one threaded fastener 4 includes a head portion 10 (FIG. 5) having an abutment surface (at 10 in FIG. 5) that contacts an outer surface of the at least one resin tread part 3 (FIGS. 2 and 6).
Claim 21
Weagle’s at least one threaded fastener includes a plurality of threaded fasteners 4.
Claim 25
Weagle’s body part 1 includes a first side (FIG. 1, see Ap. 2) and a second side (FIG. 1, see Ap. 2) that is on an opposite side of the first side with respect to the body part 1, the at least one threaded fastener 4 includes a plurality of threaded fasteners 4, and the at least one resin tread part 3 includes a first resin tread part 3 (Ap. 2) and a second resin tread part 3 (Ap. 2), the first resin tread part (Ap. 2) being attached to the first side of the body part 1 by at least some of the plurality of threaded fasteners 4, and the second resin tread part (Ap. 2) being attached to the second side of the body part 1 by at least some of the plurality of threaded fasteners 4.
Claim 35
Weagle teaches a spike pin for a bicycle pedal comprising: a spike portion 12 (FIG. 5) configured to protrude outwardly with respect to a tread part 3 of the bicycle pedal 1-3; a threaded portion 8 configured to screw into the bicycle pedal 1-3; and a tool-engagement portion (defined by an end portion of Weagle’s blind hole 11 as seen in Ap. 2) located between the spike portion 12 and the threaded portion 18.
Claim 36
See claim 18 above.
Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

3.	Claims 1-6, 8-9 and 11-14, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Chamberlain (US 20120291590) in view of Lin (US 20120137825).
Claim 1
Chamberlain teaches a bicycle pedal 10 comprising: 
a pedal shaft 40 (¶ 13) having a first end portion/inner end 41 (FIG. 6, ¶ 33) that is configured to be attached to a bicycle crank (¶ 32), a second end portion (see Appendix 1 (Ap. 1)) that is on an opposite side of the first end portion 41 in an axial direction with respect to a rotational center axis (shown by a broken line in FIG. 6, see axis “AR” in Ap. 1) of the pedal shaft 40, and a contact portion (see Ap. 1) located between the first and second end portions (Ap. 1) in the axial direction (AR in Ap. 1); and 
a pedal body 20 having a body part 20 rotatably supported by the pedal shaft 40 and a load receiving part 23 (see Ap. 1) located at a position corresponding to the contact portion (AP) of the pedal shaft 40 along the rotational center axis (AR in Ap. 1), the load receiving part (Ap. 1) being configured to receive a load from the contact portion (Ap. 1) of the pedal shaft 40, the load receiving part (40) contacting the contact portion (Ap. 1) upon a load applied to the pedal body 20 from a rider (FIG. 11, ¶ 26 et seq.).  Id. ¶¶ 6-13, claims 1-17.
Chamberlain teaches the invention substantially as claimed.  However, Chamberlain does
not teach the load receiving part (40) at least partly spaced from the contact portion under a no
load condition.
Lin teaches the load receiving part (e.g., at 62 in FIG. 1 or 20 in FIG. 5) at least partly
spaced from the contact portion (unnumbered in FIG. 3) of the pedal shaft 11 under a no load condition in order to, inter alia, allow the bicycle pedal 10 to be suitably or effectively stepped or actuated by the rider.  Ibid. abstract, ¶¶ 2-16, claims 1-16.
It would have been obvious to the PHOSITA before the effective filing date (EFD) of the application to form Chamberlain’s load receiving part at least partly spaced from the contact portion of the pedal shaft under a no load condition since it would allow Chamberlain’s bicycle pedal to be suitably or effectively stepped or actuated by the rider as taught or suggested by Lin.  The making of Chamberlain’s load receiving part at least partly spaced from the contact portion of the pedal shaft under the no load condition would not have been uniquely challenging to the PHOSITA because it is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for the improvement."  KSR Int'l. Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) and it “does no more than yield predictable results.”  KSR at 1739.  
Claim 2
Chamberlain teaches the load receiving part (Ap. 1) includes a load receiving contact portion (Ap. 1) that contacts the contact portion (Ap. 1) of the pedal shaft 40 upon the load being applied to the pedal body from the rider, and at least one of the load receiving contact portion (Ap. 1) of the load receiving part (Ap. 1) and the contact portion (Ap. 1) of the pedal shaft 49 includes composite, carbon fiber, and/or plastic material in order to improve the pedal by taking into consideration various factors such as the cost of a precision  finish, higher quality material and weight of the pedal body (¶¶ 30, 34, 44 and 57).  On the one hand, it is common knowledge that resin is a plastic or composite material as seen, e.g., publication “is resin a plastic material” from Microsoft Bing search attached. Thus, Chamberlain’s teaching of the composite, carbon fiber, and/or plastic material broadly or implicitly includes the resin material.  On the other hand, resin is a notoriously well-known material for making the pedal body including the load receiving part as seen in, e.g., ¶ 23 of US 20090095122 corresponding to US 9,003,921 of Weagle cited in Applicant’s IDS; US 2,587,270 of Albers; US 4,840,085 of Nagano (id. col. 5, ll. 18-28); and US 20040089098 of Plassiard et al. (¶¶ 45 and 68). See MPEP § 2144.03. 
It would have been obvious to the PHOSITA before the effective filing date (EFD) of the application to select the well-known resin material to be Chamberlain’s plastic or composite material for making Chamberlain’s at least one of the load receiving contact portion and the contact portion since it would improve Chamberlain’s pedal modified by Lin by taking into consideration various factors such as the cost of a precision  finish, higher quality material and weight of the pedal body as taught or suggested by Chamberlain.  It is well settled that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960); MPEP § 2144.07; and Ritchie v. Vast Resources Inc. d/b/a Topco Sales, Fed. Cir., No. 2008-1528, 4/24/09.   
Claim 3
Chamberlain teaches the load receiving part (Ap. 1) further including a support portion (Ap. 1) that supports the load receiving contact portion (Ap. 1).   More importantly, Chamberlain explicitly suggests in ¶ 30: 
Referring now to FIG. 2, the pedal body 20 can be made as a single component or can have separate components such as separate plates as part of its structure. The structure can be made of a single material or multiple materials. As an example, the pedal body 20 can be die cast from aluminum, cold forged from aluminum, or extruded from aluminum and then CNC machined. The pedal body 20 may also be anodized and/or painted. Other materials for the pedal body 20 may include one or more of steel, titanium, magnesium, composite, carbon fiber, and plastic.  (Emphases added)

	When the PHOSITA follows Chamberlain’s suggestion to form the pedal body 20 of more than one materials such as, e.g., steel and composite materials, the PHOSITA would have the pedal body that has the support portion including metallic material.  
	It would have been obvious to the PHOSITA before the EFD of the application to select metal for making Chamberlain’s support portion of Chamberlain’s pedal modified by Lin since it would take into consideration various factors such as the cost of a precision  finish, higher quality material and weight of the pedal body as taught or suggested by Chamberlain.  See legal precedent cited in claim 2 above.  
Claim 4
	Chamberlain’s load receiving part (Ap. 1) is at least partly spaced from the contact portion (Ap. 1) by a distance (see distance “D” in Ap. 1) under the no load condition.  
Chamberlain and Lin teach the invention substantially as claimed.  However, Chamberlain and Lin do not explicitly teach the limitation “the distance ranges from 0.2 mm to 0.8 mm.”  However, Applicant has not shown that the claimed ranges or numerical values are critical.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and MPEP § 2144.05. 
It would have been obvious to the PHOSITA before the EFD of the application to make Chamberlain’s distance being from 0.2 mm to 0.8 mm by performing routine experimentation since it would improve Chamberlain’s pedal modified by Lin by taking into consideration various factors such as the cost of a precision  finish, higher quality material and weight of the pedal body as taught or suggested by Chamberlain.  See stare decisis regarding changes in size/proportion in MPEP § 2144.04; Ohio Willow Wood Co. v. Alps South, LLC, 108 USPQ2d 1745 (Fed. Cir. 2013); and unpublished K-Swiss Inc. v. Glide N Lock GmbH, Fed. Cir., No. 2013-1316, 4/23/14 (Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation).  
Claim 5
Chamberlain’s FIG. 4 shows that the contact portion (Ap. 1) has a first outermost diameter (“1ST OD” in Ap. 1) that is larger than a second outermost diameter (“2ND OD” in Ap. 1) of the second end portion (similarly to Applicant’s first and second outermost diameters 24a and 22a shown in Applicant’s FIG. 5 and described in Pub.’009 ¶ 85).
Claim 6
Chamberlain’s FIG. 4 shows that the load receiving part (Ap. 1) includes a support portion (Ap. 1) that is attached to the body part 20.
Claim 8
Chamberlain’s body part 20 includes a pedal shaft receiving bore (FIG. 4) configured to receive at least the second end portion of the pedal shaft 40.
Claim 9
Chamberlain’s load receiving part is spaced axially from an entrance opening (FIG. 6, Ap. 1) of the pedal shaft receiving bore (Ap. 1) along the rotational center axis of the pedal shaft.
Claim 11
Chamberlain’s load receiving part (Ap. 1) inherently absorbs or is capable of absorbing at
least a portion of a force applied to the pedal body 20 in a direction perpendicular to the rotational center axis of the pedal shaft 40.  In addition, note that the “wherein” or “whereby” clause that merely states the inherent results of limitations in the claim adds nothing to the claim’s patentability or substance.  Texas Instruments Inc. v. International Trade Commission, 26 USPQ2d 1018 (Fed. Cir. 1993); Griffin v. Bertina, 62 USPQ2d 1431 (Fed. Cir. 2002); Amazon.com Inc. v. Barnesandnoble.com Inc., 57 USPQ2d 1747 (Fed. Cir. 2001); and MPEP § 2111.04.  
Claim 12
The load receiving part (Ap. 1) includes a pedal shaft receiving aperture (at 29in FIG. 6, see Ap. 1) that encircles the contact portion (Ap. 1) of the pedal shaft 40.
Claim 13
The body part 20 is rotatably supported by at least one sliding bearing 60 (FIG. 6) disposed on at least the second end portion of the pedal shaft 40 (id. abstract, ¶ 35 et seq.).
	Claim 14
Chamberlain explicitly teaches or suggests one or more bearing systems located along the spindle/shaft to reduce friction between the pedal body and the shaft (id. abstract and ¶ 35 et seq.) 
such as a first sliding bearing 63 (FIGS. 4 and 6, Ap. 1) disposed on the second end portion of the pedal shaft 40 and a second sliding bearing 63 (Ap. 1) disposed between the first sliding bearing 63 and the contact portion (Ap. 1).
4.	Claim 17, as best understood, and claims 22-24 and 26-34 are rejected under 35 U.S.C. 103 as being unpatentable over Weagle in view of Lehner (US 20050138773).
Claim 17
Weagle teaches the invention substantially as claimed.  However, Weagle does not teach the tool-engagement portion (Ap. 2) including a plurality of grooves which extend parallel to a fastener axis of the at least one threaded fastener 4.
Lehner teaches the tool-engagement portion including a plurality of grooves 536, 546 (FIGS. 14-15) extending parallel to a fastener axis of the at least one threaded fastener 502, 520 in order to, inter alia, provide the interference fit with the engagement surface(s) of another element
such as a bracket 60 (id. ¶¶ 132-134, 151).
It would have been obvious to the PHOSITA before the EFD of the application to make Weagle’s tool-engagement portion including a plurality of grooves extending parallel to the fastener axis of Weagle’s at least one threaded fastener since it would, inter alia, provide the interference fit with the engagement surface(s) of Weagle’s bicycle pedal as taught or suggested by Lehner.  KSR.  
Claims 22 and 26
Please see claim 32 below.
Claims 23 and 27
Weagle’s at least one resin tread part 3 has a through-hole (Ap. 2) through which the threaded fastener passes 4, and at least one screw thread 8 of the first threaded section of Lehner contacts a side wall (Ap. 2) of the through-hole (FIG. 1).
Claims 24 and 29
Weagle teaches the invention substantially as claimed.  However, Weagle does not teach the at least one threaded fastener including an additional abutment surface between the first threaded section and the second threaded section in a fastener direction with respect to a fastener axis of the at least one threaded fastener, and the additional abutment surface contacting an outer surface of the body part.
Lehner teaches at least one threaded fastener 80 (FIGS. 5-7 and 9) including an additional abutment surface (at 156 in FIG. 9A) between the first threaded section 156 and the second threaded section 152 in a fastener direction with respect to a fastener axis 149 of the at least one threaded fastener 80, and the additional abutment surface (at 156 in FIG. 9A) contacting an outer surface of another element (e.g., 44, FIG. 7) in order to, inter alia, provide greater contact area for
use in coupling with the threaded fastener and another element (e.g., a bracket 60, ¶¶ 78-79).
It would have been obvious to the PHOSITA before the EFD of the application to make Weagle’s at least one threaded fastener including an additional abutment surface between Lehner’s first and second threaded sections in the fastener direction with respect to the fastener axis of the at least one threaded fastener, and the additional abutment surface contacting an outer surface of Weagle’s body part since it would, inter alia, provide greater contact area for use in coupling with Weagle’s threaded fastener and Weagle’s body part as taught or suggested by Lehner.  KSR. 
Claims 28 and 30-31 
Please see claims 20-21 and 25 above.
Claim 32
Weagle teaches a threaded fastener 4 for a bicycle pedal 1-3 comprising:
a first section 9 (FIG. 5) having a first diameter, the first section 9 configured  to be provided in a hole (Ap. 2) formed in the bicycle pedal 1-3, and a second threaded section 8 having a second diameter that is smaller than the first diameter 9, the second threaded section 8 configured to screw into the bicycle pedal 1-3 (id. ¶ 20).
Weagle teaches the invention substantially as claimed.  However, Weagle’s first section 9 is not threaded.
Lehner teaches a threaded fastener 70 (FIG. 8) or 80 (FIG. 9) having a first threaded section
134 (FIG. 8) or 156 (FIG. 9) in order to improve the locking of the fastener 70/80 with another
element such as a bracket 60 (id. ¶¶ 47-61 and 68-75, 83-85).
It would have been obvious to the PHOSITA before the EFD of the application to make
Weagle’s first section being threaded since it would improve the locking of Weagle’s first section
to another element such as the hole formed in Weagle’s bicycle pedal as taught or suggested by
Lehner.  KSR.  
Claim 33
Weagle’s first section 9 (FIG. 5) is configured to be provided at a tread part 3 of the bicycle pedal 1-3, and Weagle’s second threaded section 8 is configured to be screwed into a body part 7 of Weagle’s bicycle pedal 1-3.  Therefore, when the PHOSITA forms Weagle’s first section having the threads as taught or suggested by Lehner, the first threaded section is configured to be provided at Weagle’s tread part 3.
Claim 34
Weagle’s threaded fastener 4 includes a spike portion 12 (FIG. 5) configured to protrude outwardly with respect to the tread part 3.
Indication of Allowable Subject Matter
Claims 7 and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
2.	Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
3.	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure:
a. French (US 20090078081) teaches a body part 310, a tread part 102, 104 and fasteners
302.  Ibid. claims 1-20;
b. Hayes et al. (US 20140318309) teaches a fastener 24, 24b having first and second threaded sections 26a/26b, 27 (FIG. 2); 
c. Chang (US 20040237709) teaches a fastener having first and second threaded sections 21 and 22 (FIG. 3);
d. TW 202214482A corresponding to this application (see abstract); and
e. Inoue et al. (DE 102021124558A1) of the same inventors (see FIG. 13).		
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH LUONG whose telephone number is (571) 272-7109. The examiner can normally be reached Monday-Friday, 9:00 AM ET – 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be 
obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH LUONG/Primary Examiner, Art Unit 3656